Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                      No. 04-16-00501-CV

                                  BORAIN CAPITAL, LLC,
                                        Appellant

                                                v.

                                        Syed HASHMI,
                                           Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-11798
                  The Honorable Barbara Hanson Nellermoe, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and judgment is RENDERED that Appellee Syed Hashmi take nothing. It is
ORDERED that Appellant BoRain Capital, LLC recover its costs of this appeal from Appellee
Syed Hashmi.

       The record shows that Appellant BoRain Capital, LLC made a cash deposit in lieu of
supersedeas bond. The district clerk is directed to release the full amount of the cash deposit to
Thad Spalding, as attorney for BoRain Capital, LLC.

       SIGNED July 19, 2017.


                                                 _____________________________
                                                 Karen Angelini, Justice